     Case 2:20-cr-00234-GMN-DJA Document 31 Filed 04/22/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
                                                   ***
 9                                                           Case No. 2:20-cr-00234-GMN-DJA-1
      UNITED STATES OF AMERICA,
10                                                             ORDER TO PRODUCE
                         Plaintiff,                      PHILLIP WAYNE MERRILL, # 1238799
11
              v.
12
      PHILLIP WAYNE MERRILL,
13
                         Defendant.
14
15
        TO:         CHARLES DANIELS, NEVADA DEPARTMENT OF CORRECTIONS; and
16      TO:         CALVIN JOHNSON, WARDEN HIGH DESERT STATE PRISON
17                  INDIAN SPRINGS, NV
                    UNITED STATES MARSHAL FOR THE DISTRICT OF
18                  NEVADA AND ANY OTHER UNITED STATES MARSHAL
19
20          THE COURT HEREBY FINDS that PHILLIP WAYNE MERRILL, # 1238799, is
21   presently in custody of the Nevada Department of Corrections, located at High Desert State Prison,
22   Indian Springs, Nevada.
23          IT IS ORDERED that the Warden of High Desert State Prison, or his designee, shall
24   produce PHILLIP WAYNE MERRILL, # 1238799, for a video hearing at the Lloyd D. George
25   United States Courthouse, 333 Las Vegas Boulevard, South, in Courtroom 7D, Las Vegas, Nevada,
26   on or about Wednesday, May 26, 2021, at the hour of 12:00 p.m., to attend the a hearing in the
27   instant matter, and arrange for his appearance on said date as may be ordered and directed by the
28   Court entitled above, until the said PHILLIP WAYNE MERRILL, # 1238799, is released and
     Case 2:20-cr-00234-GMN-DJA Document 31 Filed 04/22/21 Page 2 of 2



 1
 2   discharged by the said Court; and that the said PHILLIP WAYNE MERRILL, # 1238799, shall

 3   thereafter be returned to the custody of the Warden, High Desert State Prison, Indian Springs, NV,

 4   under safe and secure conduct. PHILLIP WAYNE MERRILL, # 1238799, will appear via video

 5   from High Desert State Prison and physical transportation of the defendant to the courthouse is not

 6   required.
                        22
            DATED this _______ day of April, 2021.
 7
 8
                                                  _________________________________
 9                                                GLORIA M. NAVARRO, JUDGE
                                                  UNITED STATES DISTRICT COURT
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
